DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in paragraph ¶00153, line eight, of the specification the phrase “engagement a whole” has been amended to read --engagement via a hole--.

Drawings
Applicant’s amended drawings overcome the objections from the prior office action which are withdrawn.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 15. The following is a statement of reasons for the indication of allowable subject matter: the prior art does not appear to disclose or fairly suggest the following (in combination with the other claimed limitations and elements): a collapsible stroller frame assembly including the recited lower hinge connecting the front and rear wheel frames and which is connected to a seat frame, and an upper hinge that is also connected to the seat frame at a position spaced apart from the lower hinge; wherein the upper hinge is unlocked by user actuation of a manual release for rotation of a handle frame relative to the seat frame, and a mechanical link between the two hinges unlocks the lower hinge in response to a predetermined angular rotation of the handle frame relative to the seat frame.
The closest prior art includes U.S. Pat. No. 10,787,188 which discloses a stroller with a
hinge that is unlocked and which unlocks a second hinge in response to a predetermined
angular rotation of a frame element, but the hinges are not connected to a seat frame in a spaced apart configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/Primary Examiner, Art Unit 3618